Citation Nr: 0733040	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  05-39 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from November 1944 to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified via videoconference at a Board hearing 
in August 2006.  The Veterans Law Judge (VLJ) who conducted 
this hearing is no longer employed at the Board.  By way of 
correspondence dated in August 2007, the Board notified the 
veteran that he had the right to have another Board hearing 
before a different VLJ.  The letter advised the veteran that 
if he did not respond within 30 days, the Board would assume 
that the veteran did not want another Board hearing.  As the 
record does not reflect that the veteran responded to this 
letter, the Board finds that the veteran does not want a new 
Board hearing and will proceed with adjudication of his 
claim.

In October 2006, the Board granted the veteran's motion to 
advance his appeal on the docket pursuant to the provisions 
of 38 C.F.R. § 20.900(c).  

By way of an April 2007 rating decision, the RO granted 
entitlement to service connection for tinnitus.  This is 
considered to be a full grant of the benefits sought as to 
this issue; therefore, this issue is no longer considered to 
be in appellate status.


FINDING OF FACT

The veteran's service-connected disability, described for 
rating purposes as bilateral hearing loss, is productive of 
Level III hearing acuity in the right ear and Level III 
hearing acuity in the left ear.



CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002);  38 C.F.R. §§ 4.7, 
4.71(a), Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2007) redefined VA's duties 
to notify and assist the veteran in the development of a 
claim.  VA regulations implementing the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2007).  As part of that notice, VA must inform the claimant 
of the information and evidence he is expected to provide, as 
well as the information and evidence VA will seek to obtain 
on his behalf.  In addition, VA must advise a claimant to 
provide any additional evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Sanders v. Nicholson, 487 F.3d 892 (Fed. 
Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this case, in October 2004, February 2005 and October 2006 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate service 
connection claims and increased ratings claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  The Board notes that 
the notice as to increased ratings was not provided until 
after the rating decision on appeal had been issued and that 
no notice was provided regarding assignment of an effective 
date in the event service connection or an increased rating 
was granted.  As such, the notice was deficient with respect 
to both content and timing.  The Board notes that the 
veteran, however, has not been prejudiced from any error 
because the denial of the claim in this appeal renders moot 
any question as to the effective date to be assigned.  See 
Sanders, supra.; Simmons, supra.

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claim.  The record includes service medical records, 
private medical records, VA treatment records, and multiple 
VA examination reports.  As such, the Board finds that the 
record as it stands now includes sufficient medical evidence 
to decide the claims at hand and that the requirements of 38 
C.F.R. § 3.159(c)(4) have been met.  

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.



Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  Since 
the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his service-connected bilateral hearing loss 
is to be considered during the entire period from the initial 
assignment of the rating to the present time.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected hearing loss has been rated 
by the RO under the provisions of Diagnostic Code 6100.  
Since his claim was received in October 2004, the current 
version of rating criteria for bilateral hearing loss which 
became effective June 10, 1999, is for consideration.  62 
Fed. Reg. 25,202-25,210 (May 11, 1999).  

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule 
provides a table for ratings purposes (Table VI) to determine 
a Roman numeral designation (I through XI) for hearing 
impairment.  Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment in both ears.  See 38 C.F.R. § 4.85.  

When the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 
4.86(a).  Additionally, when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Turning to the competent medical evidence of record, a 
January 2005 VA audiogram report reflects pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
40
55
65
70
LEFT
N/A
35
60
60
75

The average puretone threshold was 58 decibels in both the 
left and right ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 84 
percent in the left ear.

On the authorized audiological evaluation in December 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
45
60
65
65
LEFT
N/A
40
60
65
75

The average puretone threshold was 59 decibels in the right 
ear and 60 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in both the 
left and right ear.

The Board notes that neither ear shows an exceptional pattern 
of hearing; therefore, Table VI should be used for both ears.  
Applying the criteria found in 38 C.F.R. §§  4.85-4.87, the 
veteran's January 2005 audiological examination report 
yielded level II hearing in the right ear and level III 
hearing in the left ear.  Applying the same criteria, the 
veteran's December 2006 audiological examination report 
yielded level III hearing in the right ear and level III 
hearing in the left ear.

Entering the category designations from the January 2005 and 
December 2006 audiological examination reports for each ear 
into Table VII results in a 0 disability rating under 
Diagnostic Code 6100.  

The Board has carefully reviewed and considered the veteran's 
statements.  However, the Board must base its decision on the 
relevant medical evidence of record.  The Board emphasizes 
that it is bound by law to apply VA regulatory criteria and, 
as noted above, the Court has indicated that rating of 
hearing loss disability involves a mechanical application of 
the ratings schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  In the veteran's 
case, the degree of bilateral hearing loss shown by the 
examination fails to meet the criteria for a 10 percent 
disability rating.  Therefore, the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating at this time.  The veteran may always advance a claim 
for an increased rating if his hearing loss disability 
increased in severity in the future.   

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  




ORDER

Entitlement to an initial compensable disability rating for 
service-connected bilateral sensorineural hearing loss is 
denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)


 Department of Veterans Affairs


